IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                        Nos. 00-60718 & 01-60285
                            Summary Calendar


JOSEPH JONES,

                                               Plaintiff-Appellee,

versus

CITY OF JACKSON, MISSISSIPPI; ET AL.,

                                               Defendants,

CITY OF JACKSON, MISSISSIPPI,

                                               Defendant-Appellant.

                        --------------------
          Appeals from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:96-CV-510-LN
                        --------------------
                          February 7, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges:

PER CURIAM:*

           The   City   of   Jackson,   Mississippi,    appeals    from   the

judgment following a jury trial for Joseph Jackson and from the

district court’s order denying relief pursuant to FED. R. CIV. P.

60(b) and denying attorneys fees.        We affirm.

           Regarding the underlying judgment, the City contends

solely that the district court should have directed the verdict in

its favor because Jones failed to prove the elements necessary for

municipal liability regarding Jones’s claim that he was held in


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 00-60718
                                No. 01-60285
                                     -2-

jail without due process following the dismissal of city charges

against him.    But Gilbert Sturgis’s testimony at trial provided a

legally sufficient evidentiary basis for a reasonable jury to

determine   that    whether    or    not   he   was    a   policymaker,     he   was

authorized by appropriate city policymakers to devise policies and

procedures for the operation of the jail; that Jones was kept in

jail pursuant to Jackson City Jail practices; and that the due

process   deprivation    in    his    case      occurred    pursuant   to    those

policies.    The district court did not err by denying the City’s

motion for judgment as a matter of law.               See Piotrowski v. City of

Houston, 237 F.3d 567 (5th Cir. 2001; Seven-Up Co. v. Coca-Cola

Co., 86 F.3d 1379, 1387 (5th Cir. 1996).

            Regarding the denial of the Rule 60(b) motion, the City

contends that      Jones’s    post-judgment       sentencing    on   outstanding

convictions constitutes newly discovered evidence on which relief

should have been granted.           We agree with the district court that

the jury knew, when deliberating on the case, that Judge Hilbun

still intended to sentence Jones on the outstanding burglary

charges. Judge Hilbun’s intent, however, and the subsequent course

of Jones’s case do not as a matter of law relieve the City’s

responsibility for allowing Jones to remain in jail without any

contemporaneous basis for his incarceration.               Various events could

have derailed the later sentencing.                Thus, “evidence” was not

“newly discovered” and not significant enough to require relief

from the judgment.

            Finally, regarding the denial of attorneys’ fees, the

City states that it was entitled to fees because Jones had no
                          No. 00-60718
                          No. 01-60285
                               -3-

grounds for suing three of the municipal defendants and because

Jones’s claim against a fourth was dismissed at the close of

testimony.   As the district court noted, the City has not shown

that the suit was frivolous or groundless against those parties.

          AFFIRMED.